UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):September 16, 2008 Tortoise Capital Resources Corporation (Exact Name of Registrant as Specified in Its Charter) Maryland 1-33292 20-3431375 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip Code) (913) 981-1020 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On September 16, 2008, Tortoise Capital Resources Corporation (the “Company”) announced that Millennium Midstream Partners, L.P., a portfolio company in which the Company invested $17.5 million, had entered into a definitive agreement to sell its partnership interests to Eagle Rock Energy Partners, L.P.A copy of the press release is attached as Exhibit 99.1 to this Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release dated September 16, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TORTOISE CAPITAL RESOURCES CORPORATION Dated:September 19, 2008By:/s/ Terry Matlack Terry C. Matlack Chief Financial Officer Exhibit Index Exhibit No. Description 99.1 Press Release dated September 16, 2008
